Citation Nr: 0006283	
Decision Date: 03/08/00    Archive Date: 03/17/00

DOCKET NO.  94-49 476	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left knee, status post medial 
meniscectomy.

2.  Entitlement to an evaluation in excess of 20 percent for 
chronic lumbosacral strain.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Robin M. Webb, Associate Counsel


INTRODUCTION

The veteran had active service from September 1965 to June 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating action of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California, 
which denied the veteran's claim for increased evaluations.

Service connection for postoperative residuals of a left knee 
injury was granted in an October 1969 rating decision, and a 
noncompensable evaluation was assigned.  In January 1993, the 
RO received the veteran's claim for an increased evaluation, 
which it partially granted in a November 1993 rating 
decision, assigning a 10 percent evaluation.  The veteran 
appealed this rating.  During the pendency of this appeal, 
the RO, in a January 1996 rating decision, increased the 
veteran's assigned evaluation to 20 percent, effective from 
the date of claim for increase.  This 20 percent disability 
rating remains in effect and is the subject of this appeal.  
See AB v. Brown, 6 Vet. App. 35 (1993).

The Board notes that the veteran's appeal was before the 
Board in June 1997. At that time, it was remanded for further 
development.  Specifically, the RO was directed to obtain any 
additional treatment records identified by the veteran and to 
afford the veteran a VA examination.  As to the issue of 
entitlement to an evaluation in excess of 20 percent for 
traumatic arthritis of the left knee, status post medial 
meniscectomy, review of the record indicates that the RO 
complied with the Board's directives, as required by law.  
See Stegall v. West, 11 Vet. App. 268 (1998).  Here, the RO 
obtained additional VA outpatient treatment records and 
afforded the veteran a VA examination in July 1998.

The Board also notes that the issue of entitlement to an 
evaluation in excess of 20 percent for chronic lumbosacral 
strain is addressed in the REMAND portion, following the 
decision below.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's appeal as to evaluation of his left knee 
disability has been obtained by the RO.

2.  The veteran's left knee disability is manifested by 
complaints of moderate pain on a daily basis and by 
complaints of swelling and collapse.  Clinically, the veteran 
had decreased range of motion of the left knee and laxity of 
the medial collateral and lateral collateral ligaments.  
There is x-ray evidence of post traumatic osteoarthritis.


CONCLUSIONS OF LAW

1.  The schedular criteria for a 20 percent evaluation under 
Diagnostic Code 5257 have been met.  38 U.S.C.A. §§ 1155, 
5107 (West 1991); 38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.71a, 
Diagnostic Code 5257 (1999).

2.  The schedular criteria for a 10 percent evaluation for 
the veteran's left knee disability, post traumatic arthritis, 
have been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.71a, 
Diagnostic Codes 5003, 5010, 5257, 5261 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran's claim for entitlement to an increased rating is 
well grounded within the meaning of 38 U.S.C.A. § 5107(a).  
His assertion that the disability is greater is sufficient to 
make the claim plausible.  See Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly developed pursuant to VA's 
statutory duty to assist the veteran in the development of 
his claim.  38 U.S.C.A. § 5107(a).  

I.  Pertinent Law and Regulations

Disability ratings are based, as far as practicable, upon the 
average impairment of earning capacity attributable to 
specific injuries.  38 U.S.C.A. § 1155;
38 C.F.R. § 4.1.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  
38 C.F.R. § 4.1.  In evaluating the severity of a particular 
disability, it is essential to consider its history.  
38 C.F.R. §§ 4.1, 4.2 (1999).  Where there is a question as 
to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. Part 
4, § 4.7 (1999).

Here, the veteran's left knee disability is addressed by the 
schedular criteria applicable to the musculoskeletal system.  
See 38 C.F.R. Part 4, § 4.71a.  Specifically, the veteran is 
currently evaluated under Diagnostic Code 5258 (Cartilage, 
semilunar, dislocated), which provides for a singular 20 
percent evaluation where there are frequent episodes of 
"locking," pain, and effusion into the joint.

Given the most current clinical evidence of record, however, 
Diagnostic Code 5257 (Knee, other impairment of) is more 
appropriate for application.  Specifically, Diagnostic Code 
5257 provides for a 10 percent evaluation where there is 
evidence of slight recurrent subluxation or lateral 
instability, a 20 percent evaluation where there is evidence 
of moderate recurrent subluxation or lateral instability, and 
a maximum 30 percent evaluation where there is evidence of 
severe recurrent subluxation or lateral instability.

Concerning evaluation of the degenerative changes of the 
veteran's left knee, VAOPGCPREC 23-97 (July 1, 1997) 
authorizes multiple ratings where the veteran has both 
arthritis and instability of the knee, and there is evidence 
of additional disability.  As such, Diagnostic Code 5010 
(Arthritis, due to trauma) provides for rating as 
degenerative arthritis.  In turn, Diagnostic Code 5003 
(Arthritis, degenerative) provides for rating on the basis of 
limitation of motion under the appropriate diagnostic code 
for the specific joint (or joints) involved.  However, where 
the limitation of motion for the specific joint (or joints) 
involved is noncompensable under the appropriate diagnostic 
code, a rating of 10 percent is for application for each 
joint affected.  Limitation of motion must be objectively 
confirmed by findings such as swelling, muscle spasm, or 
satisfactory evidence of painful motion.  In the absence of 
limitation of motion, rating can be based upon x- ray 
evidence.

Diagnostic Code 5260 (Leg, limitation of flexion of) provides 
for a noncompensable evaluation where flexion is limited to 
60 degrees, a 10 percent evaluation where flexion is limited 
to 45 degrees, and a 20 percent evaluation where flexion is 
limited to 30 degrees.  A maximum evaluation of 30 percent is 
warranted where flexion is limited to 15 degrees.

Diagnostic Code 5261 (Leg, limitation of extension of) 
provides for a noncompensable evaluation where extension is 
limited to 5 degrees.  A 10 percent evaluation is warranted 
where extension is limited to 10 degrees.  A 20 percent 
evaluation is warranted where extension is limited to 15 
degrees.  A 30 percent evaluation is warranted where 
extension is limited to 20 degrees, and a 40 percent 
evaluation is warranted where extension is limited to 30 
degrees.  A maximum 50 percent evaluation is warranted where 
extension is limited to 45 degrees.

Additionally, in evaluating limitation of motion, provisions 
found in 38 C.F.R. Part 4, §§ 4.40 and 4.45 (addressing 
disability of the musculoskeletal system and joints, 
respectively) must also be considered.  See DeLuca v. Brown, 
8 Vet. App. 202 (1995).


II.  Factual Background

A private medical record from W. B. H., M. D., (dated in 
January 1993) indicates that the veteran had a problem with 
recurrent effusions of the left knee.  He also had pain on 
and off over the medial aspect.  Because of this pain, the 
veteran's walking tolerance was becoming more and more 
limited.  Physical examination found a mild varus deformity 
and exquisite tenderness to the medial joint line.  There was 
no lateral joint line tenderness, however, nor was there 
valgus.  There was also mild parapatellar facet tenderness 
and crepitation on range of motion.  An x-ray study of the 
left knee showed mild degenerative changes in the 
patellofemoral joint.  The diagnosis was degenerative joint 
disease of the medial compartment of the left knee and 
patellofemoral joint.  The veteran's prognosis was unknown at 
the time.

The veteran's April 1993 VA examination reflects his in-
service injury to the left knee.  It also reflects the 
veteran's reports of constant pain and of daily locking and 
giving way.  The veteran stated that he fell three to four 
times a year because of his knee.  The veteran also stated 
that he experienced especially severe pain in his left knee 
in cold weather.  He took Ibuprofen for pain.  The veteran 
reported that he could walk from 100 feet to three miles 
before pain would come on.  He could not kneel without 
increased pain.  Physical examination of the left knee showed 
no swelling or deformity, nor was there anterior or posterior 
laxity.  Varus-valgus was also negative.  There was 
crepitance.  Range of motion of the veteran's left knee was 
from eight degrees extension to 140 degrees flexion.  The 
diagnosis was degenerative joint disease of the left knee.

A note in the veteran's VA outpatient treatment records 
(dated in December 1994) indicates that the veteran had been 
treated for his left knee.  He had undergone a medial 
meniscus removal and experienced locking of the knee and 
effusion.

At his RO hearing (conducted in March 1995), the veteran 
testified that his left knee was very unstable.  (Transcript 
(T.) at 2).  The veteran stated that his knee locked, 
spasmed, and ached all the time.  Id.  If he did not wear his 
brace, the veteran was subject to falling.  Id.  The veteran 
reported that he wore his brace about 80 percent of the time.  
(T. at 3).  The veteran also reported that he was in constant 
pain.  Id.  It was noted by the Hearing Officer and the 
veteran's service representative that the clinical findings 
of record were not consistent with the veteran's current 
complaints.  (T. at 6).

The veteran's May 1995 VA examination reflects the veteran's 
reports of his knee constantly locking up and giving out.  
The veteran wore a brace and had frequent pain, for which he 
took Ibuprofen.  There was no swelling or decreased range of 
motion.  Physical examination of the left knee showed no 
swelling, tenderness, or deformity.  The patella was normal 
in position and mobility and was mildly tender. There was 
moderate laxity of the lateral collateral ligament and mild 
laxity of the medial collateral ligament.  The left knee 
lacked five degrees of full extension, but the veteran could 
flex, with pain but without crepitus, to 130 degrees.  This 
gave the veteran 125 degrees of motion out of 140.  The 
pertinent diagnosis was degenerative joint disease and 
ligament laxity.

A July 1995 entry in the veteran's VA outpatient treatment 
records reflects the veteran's complaint of chronic pain in 
the knees.

The veteran's July 1998 VA examination (conducted pursuant to 
the Board's June 1997 remand) reflects the veteran's in-
service injury to his left knee and the subsequent medial 
meniscus removal.  The May 1995 x-ray study of the veteran's 
left knee was referenced, which indicated that the veteran 
had osteoarthritis of the left knee.  The veteran stated that 
his knee had become gradually more painful over the years.  
He now reported moderate pain on a daily basis.  Prolonged 
sitting or walking caused increased pain in the left knee, 
and it did swell and collapse at times.  A total join 
arthroplasty had been rejected, because of the veteran's age 
and obesity.  The veteran took 2,400 milligrams of Ibuprofen 
daily, as needed for pain.  Physical examination found that 
the veteran's left knee lacked full extension, with range of 
motion from five degrees to 142 degrees of flexion.  There 
was moderate laxity of the medial collateral ligament and 
minimal laxity of the lateral collateral ligament.  The 
veteran's anterior and posterior cruciate ligaments were 
intact.  There was palpable tibial plateau osteophytosis and 
crepitus with flexion and extension of the knee.  It was 
noted that the veteran ambulated with a limp, favoring his 
left knee, but he did not require a cane or walker.  It was 
also noted that the veteran used no brace.  A contemporaneous 
x-ray study of the veteran's left knee revealed medial 
compartment joint space narrowing, with the possibility of a 
loose body in the anterior joint space.  Joint effusion 
superior to the patella was also possible.  The pertinent 
diagnosis was left knee post traumatic osteoarthritis.  The 
examiner commented that DeLuca factors were present, with 
respect to the veteran's left knee.  He estimated that 
prolonged walking or sitting would result in a 25 percent 
diminishment of strength, speed, coordination, and endurance, 
with a 10 percent diminishment of excursion.

A letter from D. C., M. D., (dated in August 1998) states 
that the veteran was being treated with pain medication and 
muscle relaxants, in part, because of his knee.  Currently, 
every few hours the veteran had to lie down to ease the pain.

Additional VA outpatient treatment records (dated from July 
1998 to June 1999) indicate that the veteran had chronic pain 
in his knees.

III.  Application and Analysis

Upon review of the pertinent clinical evidence of record and 
the applicable schedular criteria, the Board finds that the 
veteran is entitled to separate ratings for his left knee 
disability.  In effect, the Board finds that the veteran is 
entitled to a 20 percent evaluation under Diagnostic Code 
5257, rather than Diagnostic Code 5258, and a 10 percent 
evaluation for traumatic arthritis under Diagnostic Codes 
5003 and 5010.

Initially, the Board notes that the assignment of a 
particular diagnostic code is "completely dependent on the 
facts of a particular case."  Butts v Brown, 5 Vet. App. 
532, 538 (1993).  One diagnostic code may be more appropriate 
than another based on such factors as an individual's 
relevant medical history, the current diagnosis, and 
demonstrated symptomatology.  Any change in diagnostic codes 
by a VA adjudicator must be specifically explained.  See 
Pernorio v. Derwinski, 2 Vet. App. 625, 629 (1992).  In this 
instance, the veteran has historically been evaluated under 
Diagnostic Code 5258.  However, the Board finds current 
evidence of ligament laxity, which the Board analogizes to 
lateral instability, and the presence of osteoarthritis.  As 
such, the provisions of Diagnostic Code 5257 are for 
application, and the veteran can receive a separate rating 
for his arthritis, as long as there is evidence of additional 
disability.  See VAOPGCPREC 23-97.  Here, there is evidence 
of additional disability.

As to the application of Diagnostic Code 5257, as discussed 
above, it provides for a 10 percent evaluation where there is 
evidence of slight recurrent subluxation or lateral 
instability, a 20 percent evaluation where there is evidence 
of moderate recurrent subluxation or lateral instability, and 
a maximum 30 percent evaluation where there is evidence of 
severe recurrent subluxation or lateral instability.

Here, upon VA examinations in May 1995 and July 1998, it was 
noted that the veteran had mild to moderate laxity of the 
medial collateral and lateral collateral ligaments.  Further, 
upon VA examination in April 1993, the veteran indicated that 
he fell three to four times a year because his knee would 
give out, and in July 1998, the veteran reiterated that he 
collapsed at times.  As such, the Board finds clinical 
evidence of lateral instability.  As to the degree of lateral 
instability, given that the ligament laxity was classified as 
mild to moderate and the veteran reported falling only three 
to four times a year, the Board finds that the veteran's 
disability picture in this instance more nearly approximates 
the criteria for a 20 percent evaluation (moderate 
disability) under Diagnostic Code 5257.  See 38 C.F.R. § 4.7; 
38 U.S.C.A. § 5107(b) (West 1991).

In order to warrant the maximum evaluation (30 percent) 
provided for under Diagnostic Code 5257, there would need to 
be clinical evidence that the veteran experienced severe 
lateral instability or recurrent subluxation.  Here, though, 
given that the ligament laxity (which the Board analogized to 
lateral instability) is classified as no more than moderate 
in degree, the Board does not find a 30 percent evaluation to 
be supported by the evidence.  Further, given the veteran's 
reports of only occasional falling (three to four times a 
year), the Board does not find that this, in consideration 
with the veteran's moderate ligament laxity, more nearly 
approximates severe disability, as provided for under 
Diagnostic Code 5257.  Id.

Having determined that the veteran's left knee disability is 
now more appropriately addressed by the provisions of 
Diagnostic Code 5257, VA regulation, as interpreted by the 
Office of the General Counsel, permits a separate rating 
under Diagnostic Codes 5003 and 5010, as the veteran's left 
knee disability is manifested by arthritis and limitation of 
motion.  See VAOPGCPREC 23-97.  Accordingly, the Board's 
consideration of the veteran's entitlement to an increased 
evaluation now focuses on the disabling effects of the 
veteran's post traumatic arthritis and the provisions found 
in Diagnostic Codes 5003 and 5010.

As discussed above, Diagnostic Code 5010 (Arthritis, due to 
trauma) provides for rating as degenerative arthritis.  
Diagnostic Code 5003 (Arthritis, degenerative) provides for 
rating on the basis of limitation of motion under the 
appropriate diagnostic code for the specific joint (or 
joints) involved.  Where the limitation of motion for the 
specific joint (or joints) involved is noncompensable under 
the appropriate diagnostic code, a rating of 10 percent is 
for application for each joint affected.

Here, the clinical evidence of record consistently 
demonstrates that the veteran's extension is limited by five 
degrees.  Under the provisions of Diagnostic Code 5261 (which 
address extension of the leg), extension limited to five 
degrees warrants a noncompensable evaluation.  See 38 C.F.R. 
Part 4, § 4.71a, Diagnostic Code 5261.  According to the 
Office of General Counsel, if the veteran meets at least the 
criteria for a noncompensable evaluation under either 
Diagnostic Code 5260 or 5261, then additional disability 
exists, and a separate rating may be assigned.  See 
VAOPGCPREC 23-97.

As to the separate rating assigned in this instance, the 
Board reiterates that Diagnostic Code 5003 provides that 
where the limitation of motion of the specific joint involved 
is noncompensable under the appropriate diagnostic code 
(here, Diagnostic Code 5261), a rating of 10 percent is for 
application for each joint affected.  Accordingly, the 
veteran is entitled to a separate evaluation of 10 percent 
for the traumatic arthritis of his left knee.

In order to warrant a higher evaluation for his traumatic 
arthritis, there would need to be clinical evidence of 
limited flexion of the veteran's left leg.  In this respect, 
the Board notes that the pertinent clinical evidence of 
record consistently demonstrates that the veteran's flexion 
was from 130 to 142 degrees.  Diagnostic Code 5260 (which 
addresses flexion of the leg) provides for a noncompensable 
evaluation where flexion is limited to 60 degrees.  Here, the 
veteran's limited flexion does not even meet the criterion 
for a noncompensable evaluation.  As such, as to flexion of 
the veteran's left leg, there is no additional disability.  
Id.

In light of the above, therefore, the Board finds that the 
veteran is entitled to a 20 percent evaluation for his left 
knee, status post medial meniscectomy, under Diagnostic 5257, 
and a separate 10 percent evaluation for his traumatic 
arthritis in the left knee.  The Board acknowledges that it 
has not increased the veteran's disability rating under 
Diagnostic Code 5257, but application of Diagnostic Code 5257 
provides for a separate rating under Diagnostic Codes 5003 
and 5010.  In effect, then, the veteran has received an 
additional 10 percent for his left knee disability.

As for functional impairment, the Board has considered the 
provisions of 38 C.F.R. §§ 4.40 and 4.45 and their possible 
application.  Here, the Board notes that the VA examiner in 
July 1998 estimated that prolonged walking or sitting 
resulted in a 25 percent diminishment of the veteran's 
strength, speed, coordination, and endurance, with a 10 
percent diminishment of excursion.  Given that the Board has, 
in effect, just allowed a 30 percent evaluation for the 
veteran's left knee disability, the veteran is currently 
evaluated at a level higher than that estimated by the 
examiner.  Further, the Board stresses that range of motion 
testing consistently demonstrated that the veteran's limited 
extension and flexion were not compensable under Diagnostic 
Codes 5260 and 5261.


ORDER

The currently-assigned 20 percent disability rating for the 
veteran's left knee, status post medial meniscectomy, is 
continued under Diagnostic Code 5257.

An additional 10 percent disability rating is granted for the 
veteran's traumatic arthritis of the left knee, subject to 
the applicable provisions pertinent to the disbursement of 
monetary funds.


REMAND

With respect to evaluation of the veteran's chronic 
lumbosacral strain, the veteran's claim for an increased 
rating is well grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  His assertion that the disability is greater is 
sufficient to make the claim plausible.  See Proscelle v. 
Derwinski, supra.

As noted above, the veteran's appeal was first before the 
Board in June 1997, and at that time, it was remanded for 
further development.  As to the veteran's chronic lumbosacral 
strain specifically, and his back generally, the Board 
required that the VA examination afforded the veteran address 
whether the veteran's left knee disability or chronic 
lumbosacral strain caused any additional disability, on 
either a direct or secondary basis, and whether the veteran's 
service-connected disabilities aggravated any nonservice-
connected disorders.  Specifically, the Board sought 
clarification as to whether the veteran's degenerative joint 
disease/degenerative disc disease of the spine was related to 
his service-connected disabilities.

Upon VA examination in July 1998, the examiner failed to 
address these considerations.  As such, the record remains 
inadequate for rating purposes.  See Littke v. Derwinski, 1 
Vet. App. 90 (1990).  Moreover, the RO is advised that the 
Board is obligated by law to ensure that the RO complies with 
the Board's directives, as well as those of the United States 
Court of Appeals for Veterans Claims (hereinafter, Court).  
The Court has stated that compliance by the Board or the RO 
is neither optional nor discretionary.  Where the remand 
orders of the Board or Court are not complied with, the Board 
errs as a matter of law when it fails to ensure compliance.  
See Stegall v. West, supra.

Accordingly, the issue of entitlement to an evaluation in 
excess of 20 percent for the veteran's chronic lumbosacral 
strain will not be decided pending a REMAND for the following 
actions:

1.  After any necessary information and 
authorization are obtained from the 
veteran, copies of any post-June 1999 
treatment records, VA or private, 
inpatient or outpatient, and associated 
with the veteran's service-connected 
chronic lumbosacral strain, should be 
obtained by the RO and incorporated into 
the claims file.

2.  A VA examination should also be 
scheduled and conducted by an appropriate 
specialist, in order to determine the 
nature and severity of the veteran's 
chronic lumbosacral strain and 
degenerative joint disease/degenerative 
disc disease of the spine.  All suggested 
studies should be performed, and the 
examiner should elicit all of the 
veteran's subjective complaints as to his 
lumbosacral spine.  All findings should 
be recorded in detail.

Additionally, the examiner should 
specifically identify all orthopedic and 
neurological disorders of the veteran's 
low back and distinguish (to the extent 
possible) the symptomatology that is 
attributable to either the veteran's left 
knee disability or his chronic 
lumbosacral strain.  Any symptom that 
cannot be dissociated from one disability 
or the other should be identified.

The examiner should also render opinions 
as to the following: 1) whether the 
veteran's left knee disability caused any 
additional low back disorder, other than 
lumbosacral strain; and, if not, 2) 
whether any additional low back disorder, 
other than lumbosacral strain, is 
aggravated or made worse by the veteran's 
left knee disability; 3) whether any 
additional low back disorder was caused 
by the veteran's service-connected 
chronic lumbosacral strain; and, if not, 
4) whether any additional low back 
disorder is aggravated or made worse by 
the veteran's lumbosacral strain.

If it is found that either the veteran's 
service-connected left knee disability or 
chronic lumbosacral strain aggravated any 
other low back disorder, the examiner 
should render an opinion regarding the 
extent of the aggravation.  In other 
words, the examiner should comment on the 
degree or to what extent the disorder 
would not be present, but for the 
service-connected left knee injury or 
lumbosacral strain.

3.  The claims files and a separate copy 
of this remand must be made available to 
and be reviewed by the examiner in 
conjunction with the attendant 
examination.

4.  The veteran should be advised that 
failure to report for the scheduled and 
examination could have adverse 
consequences in the adjudication of his 
claim.  38 C.F.R. § 3.655 (1999).

5.  The RO should carefully review the 
examination report to ensure that it is 
in complete compliance with this remand, 
including all requested findings and 
opinions.  If not, the report should be 
returned to the examiner for corrective 
action.

6.  The RO should then review the 
veteran's claim as to the propriety of a 
20 percent evaluation for chronic 
lumbosacral strain and consider all 
pertinent law and regulation, in light of 
the examination report and any 
conclusions expressed therein.  The RO is 
reminded of the application of Allen v. 
Brown, 7 Vet. App. 439 91995), as to 
aggravation of a nonservice-connected 
disorder.

If the veteran's claim remains in a 
denied status, he and his representative 
should be provided with a supplemental 
statement of the case, which should 
include a full discussion of actions 
taken and the reasons and bases for such 
actions.  The applicable response time 
should be allowed.

In taking this action, the Board implies no conclusion as to 
any outcome warranted.  No action is required of the veteran 
until he is otherwise notified by the RO.

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, 

directs the ROs to provide expeditious handling of all cases 
that have been remanded by the Board and the Court.  See M21-
1, Part IV, paras. 8.44-8.45 and 38.02-38.03.





		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 



